   Case 3:20-cv-00832-E Document 31 Filed 04/15/20                   Page 1 of 3 PageID 403



                             UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 OSCAR SANCHEZ, MARCUS WHITE,
 TESMOND MCDONALD, MARCELO
 PEREZ, ROGER MORRISON, KEITH
 BAKER, PAUL WRIGHT, TERRY
 MCNICKELS, and JOSE MUNOZ, on their
 own and on behalf of a class of similarly
 situated persons,

                        Petitioners/Plaintiffs,

        v.                                            Civil Action No. 3:20-cv-00832-E

 DALLAS COUNTY SHERIFF MARIAN
 BROWN, in her official capacity, and
 DALLAS COUNTY, TEXAS,

                Respondents/Defendants.

               ADVISORY OF RULING IN HARRIS COUNTY BAIL CASE

       Oscar Sanchez and the other plaintiffs submit this Advisory of Ruling in Harris County

Bail Case to inform the Court that this/yesterday evening Chief Judge Lee H. Rosenthal issued a

Memorandum and Order denying without prejudice motions for temporary restraining orders that

would require Harris County to provide “formal, individualized, evidentiary hearings to determine

whether [pretrial felony arrestees] could be safely released on a personal bond” and would

“overturn as unconstitutional part of Governor Greg Abbott’s Executive Order GA-13, which

limits state district judges’ discretion to issue personal bonds during the COVID-19 crisis.” Russell

v. Harris County, Texas, Civil Action No. H-19-226, Doc. 122, at *2 (S.D. Tex. Apr. 14, 2020)

(copy attached). Although the ruling in the Russell v. Harris County case, which pre-dates the

COVID-19 pandemic, does not address the distinct legal and factual issues presented by this case,

which concerns the lawfulness of exposing Dallas County detainees to a virulent, life-threatening



                                                  1
   Case 3:20-cv-00832-E Document 31 Filed 04/15/20                Page 2 of 3 PageID 404



disease rather than the necessity and timeliness of individualized bail hearings in the shadow of

COVID-19, Mr. Sanchez and the other plaintiffs wish the Court to be aware of this development

in a parallel effort to protect the health and lives of detainees, jail personnel, and surrounding

communities.

Dated: April 15, 2020

Respectfully submitted,

 _____________________        _____________________              _/s/ Barry Barnett_________
 AMERICAN CIVIL               ACLU FOUNDATION OF TEXAS           SUSMAN GODFREY L.L.P.
 LIBERTIES FOUNDATION         Brian Klosterboer                  Barry Barnett
 Andrea Woods*                Texas. Bar No. 24107833            State Bar No. 01778700
 Meredith Taylor Brown*       Adriana Piñon**                    8115 Preston Road, Suite 575
 125 Broad Street, 18th       Texas Bar No. 24089768             Dallas, TX 75225
 Floor                        Andre Segura                       (866) 754-1900
 New York, NY 10004           Texas Bar No. 24107112             bbarnett@susmangodfrey.com
 (212) 549-2528               5225 Katy Fwy., Suite 350
 awoods@aclu.org              Houston, TX 77007                  Michael Gervais*
                              Tel: (713) 942-8146                1900 Avenue of the Stars,
 Henderson Hill*              Fax: (346) 998-1577                Suite 1400
 201 W. Main St. Suite 402                                       Los Angeles, CA 90067
 Durham, NC 27701             _____________________              (310) 789-3100
 (919) 682-9563               CIVIL RIGHTS CORPS                 mgervais@susmangodfrey.com
 hhill@aclu.org               Katherine Hubbard*
                              Elizabeth Rossi*                   _____________________
 Amy Fettig*                  1601 Connecticut Ave NW,           NEXT GENERATION ACTION
 915 15th Street N.W., 7th    Suite 800                          NETWORK
 Floor                        Washington, D.C. 20009             Alison Grinter
 Washington, D.C. 20005       (202) 894-6126                     Texas Bar 24043476
 (202) 548-6608               katherine@civilrightscorps.org     Kim T. Cole
 afettig@aclu.org             elizabeth@civilrightscorps.org     Texas Bar No. 24071024
                                                                 1808 South Good Latimer
                                                                 Expressway
                                                                 Dallas, TX 75226
                                                                  (214) 704-6400
                                                                 agrinter@thengan.com
                                                                 kcole@thengan.com

                                                                 ATTORNEYS FOR
                                                                 PETITIONERS/PLAINTIFFS
                                                                 *pro hac vice application
                                                                 forthcoming

                                                2
   Case 3:20-cv-00832-E Document 31 Filed 04/15/20               Page 3 of 3 PageID 405



                                                                **N.D. Texas admission
                                                                application forthcoming



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was served

via the Court’s CM/ECF system on all counsel registered with that system, and via email, on

April 15, 2020.


                                                           /s/ Barry Barnett______
                                                           Barry Barnett




                                               3
